Citation Nr: 0405894	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for Meniere's syndrome with 
hearing loss.  

In an October 2002 Board decision, the Board reopened the 
veteran's claim for service connection for bilateral hearing 
loss, and acknowledged his contention that his current 
hearing loss was related to in-service acoustic trauma as 
well as an in-service viral infection.  The Board also 
conducted additional development on the reopened claim.  In 
September 2003, the case was remanded to the RO for another 
Board hearing, since the Board member who had conducted a 
prior Board hearing is no longer with the Board.  In November 
2003, the veteran attended a hearing before the undersigned 
Veterans Law Judge.

At his November 2003 RO hearing, the veteran raised the issue 
of service connection for bilateral tinnitus.  This matter is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran contends that during service he incurred some 
combination of acoustic trauma and viral infection so as to 
result in permanent hearing loss.  

Pre-service medical documentation indicates that the veteran 
had temporary hearing loss prior to service, beginning around 
age 12, apparently associated with pre-service viral 
infections.  At his January 1968 service pre-induction 
examination, audiological evaluation showed no hearing loss.  
During service he experienced marked hearing loss, as 
demonstrated by his October 1968 service discharge 
examination.  The cause of his in-service hearing loss was 
diagnosed as Meniere's syndrome, which was found by a service 
medical board not to have been incurred in the line of duty 
and to have existed prior to service.  He was discharged from 
service in January 1969.  

A March 1998 VA audiological evaluation record and a February 
2002 private audiological evaluation record show the veteran 
to have a hearing loss disability in the left ear, see 38 
C.F.R. § 3.385, but apparently not in the right ear.  In 
February 2002, middle ear function was evaluated by an 
audiologist as normal bilaterally.  The in-service patterns 
and magnitude of hearing loss as opposed to the post-service 
patterns of hearing loss are not obviously similar to the 
layperson.  Post-service records of treatment indicate that 
an acoustic neuroma was ruled out in the late 1990s and that 
acoustic trauma now appears to be a possible or probable 
cause of the veteran's hearing disability.  A January 2000 
letter from a private ear, nose and throat physician states 
that that contributing factors to the veteran's hearing loss 
might include Meniere's disease, viral infection, noise 
exposure, or congenital factors.    

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In light of the unusual in-service disability picture, the 
uncertain medical opinions in this case, and the relatively 
old audiological data associated with the claims file, a VA 
medical examination and opinion is warranted to determine 
whether the veteran has a current hearing loss disability for 
VA benefits purposes in one or both ears, and for both ears 
whether the veteran's current hearing loss at least as likely 
as not began during service or was caused by some incident of 
service.

Also, evidence has been added to the record since the most 
recently issued March 2000 Supplemental Statement of the 
Case, without a waiver of initial consideration of this 
evidence by the RO.  Under currently effective Court of 
Appeals for Veterans Claims case law and VA regulations 
(which have undergone many significant changes over the past 
few years), a Supplemental Statement of the Case with 
consideration of this evidence should be issued by the RO.  
See 38 C.F.R. § 19.31.    

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for bilateral hearing loss of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological and ENT 
examinations for the purpose of 
determining whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's current hearing loss disability 
began during service or is related to some 
incident of service.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation of the 
ears, the audiological evaluation, and any 
other tests that are deemed necessary, the 
ENT examiner should opine for each ear  
whether it is at least as likely as not 
that the veteran's current hearing loss 
began during service, and/or is 
attributable in whole or in part to in-
service acoustic trauma, an in-service 
viral infection, in-service Meniere's 
disease, or some combination of these 
factors.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the pre-service 
medical documentation, the service medical 
records, and post-service records of 
treatment for hearing loss.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
hearing loss with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in March 2000.  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2000 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


